Citation Nr: 0824756	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits in the 
calculated amount of $26,779.00. 

(The issue of whether the appellant may be recognized as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA benefits will be addressed in a separate 
decision).


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942, June 1942 to January 1943, and November 1945 to 
February 1946.  The veteran died in September 1999.  The 
appellant claims to be the surviving spouse of the veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

The record shows that the veteran and the appellant were 
married in April 1997.  The veteran died in September 1999.  
Service connection for the cause of the veteran's death was 
granted in a May 2003 Board decision.  A June 2003 rating 
decision implemented this decision.  In June 2003, the 
appellant was awarded dependency and indemnity compensation 
from October 1, 1999.  In a July 2004 decision, the RO 
determined that the appellant was no longer recognized as the 
veteran's surviving spouse.  In July 2004, the appellant's 
dependency and indemnity compensation was terminated.  In 
August 2004, the RO notified the appellant that she was 
indebted to the United States in the amount of $26,779.00 and 
this indebtedness was caused by the termination of the 
dependency and indemnity compensation.   


FINDINGS OF FACT

1. The appellant was notified of the overpayment by a letter 
dated August 2, 2004.  

2. The appellant's request for a waiver was received on June 
6, 2005.  


CONCLUSION OF LAW

The appellant's request for waiver of the overpayment 
indebtedness in the amount of $26,779.00 was not timely 
filed, and a waiver may not be granted.  38 U.S.C.A. 
§ 5302(b) (West 2002); 38 C.F.R. § 1.964(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) 
(West 2002).

In this case, the appellant was notified on July 26, 2004, 
that, her dependency and indemnity compensation benefits were 
terminated effective October 1, 1999 and she was no longer 
recognized as the veteran's surviving spouse.  The appellant 
was informed that because of this change, she was paid too 
much.  On August 2, 2004, the appellant was notified of the 
overpayment indebtedness in the amount of $26,779.00, the 
right to request a waiver, and the 180-day time limit for 
requesting a waiver.

The appellant's request for waiver of overpayment was 
received on June 6, 2005.  Review of the claims file shows no 
documents which could be construed as a request for waiver 
prior to June 6, 2005.

By a decision dated in June 2005, the Committee denied the 
appellant's request for waiver of recovery of an overpayment 
in the amount of $26,779.00 on the basis of a finding of 
fraud, misrepresentation, and bad faith on the part of the 
appellant and this precluded a waiver to the overpayment.  

The evidence of record shows that the appellant's request for 
waiver of overpayment was not received until June 6, 2005, 
more than nine months subsequent to the August 2, 2004 letter 
notifying her of the overpayment and informing her of the 
right to request a waiver.  The regulations cited above note 
that such a request must be made within 180 days of the date 
of that notice.  Thus, the appellant's request for waiver of 
overpayment is not timely, and as a matter of law, must be 
denied.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Lastly, the Board notes that the Court of Appeals for 
Veterans Claims has held that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 do 
not apply to claims for waiver of recovery of overpayments.  
Barger v. Principi, 16 Vet. App. 132 (2002).





ORDER

The appeal of entitlement to a waiver of recovery of 
overpayment of dependency and indemnity compensation in the 
amount of $26,779.00 is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


